Appeal from a decision and award of the Workmen’s Compensation Board awarding death benefits. The decedent had suffered during most of his life from a chronic heart condition, due to a childhood illness, but he nevertheless had driven a bus in the employ of the appellant-employer for several years. There was evidence that the operation of the bus required considerable physical strength in turning corners and that the route upon which the decedent was regularly assigned required the operator to make several sharp turns. About two weeks before the fatal episode, the decedent had been laid up for several days, suffering from a respiratory infection, and he had returned to work before he had wholly recovered. While operating a *1129bus, he suffered an acute dilatation of the heart with resulting pulmonary edema. A relief driver was sent out to take over the operation of the decedent’s bus but he arrived at the scene in a bus and the decedent had to drive the relief bus back to the garage before he could go home and obtain medical attention. He died the same day. The evidence justified a finding by the board that the aggravation of the decedent’s chronic heart condition by the strain of driving a bus and the further aggravation, after the acute attack, of driving the relief bus back to the garage, constituted an accident within the meaning of the Workmen’s Compensation Law. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Poster, P. J., Bergan, Coon, Halpern and Imrie, JJ.